Citation Nr: 1528975	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to an initial rating higher than 60 percent for coronary artery disease (CAD), status post bypass surgery with post surgical scarring.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that awarded service connection for coronary artery disease, status post bypass surgery with post-surgical scarring, and assigned an initial 60 percent disability rating, effective from February 25, 2010.  In a statement dated in July 2011, the Veteran asserted that he was unemployable.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability as a result of the disability under consideration is raised by the claimant or the evidence of record).  

The Veteran testified at a hearing at the RO in May 2015 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2013, the Veteran was notified of a scheduled VA examination on February 5, 2013, but failed to report.  In letters dated in January 2013, the Veteran essentially stated that he found VA care inadequate and indicated that he wanted to have his disability rating based on past private medical reports.  In October 2014, he signed a document stating that he would not report for VA examination.  At his hearing, he further explained that he found further problems with the QTC examiner that conducted his previous VA examination in May 2010.  

As noted above, the Veteran has indicated that he is unemployable.  As such, a new VA examination and opinion are needed to determine the severity of his service-connected disability.  The Veteran is hereby advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).  

Since the case is being remanded, any recent treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter concerning his claim of entitlement to a total rating based on individual unemployability due to service-connected disability.  

2.  Make arrangements to obtain the Veteran's treatment records from Boston Cardiology Associates and Compass Medical Center, dated since June 2014.

3.  Thereafter, schedule the Veteran for VA cardiac and skin examinations to determine the severity of his CAD and post-surgical scarring (to include of the leg and chest).  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

The examiner(s) should also describe the limitations imposed on the Veteran by his service-connected disability, particularly with respect to his ability to obtain and maintain employment.  

All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

